DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 07 April 2020, 02 July 2020, 23 July 2020, 07 October 2020, 21 January 2021, 06 April 2021, 13 July 2021 and 26 July 2021. The references have been considered.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 2, the claimed limitations are not subject to obvious type double patenting with respect to the parent application and the prior art of record does not disclose nor suggest it be an obvious modification wherein generate a fifth RF electromagnetic signal and a sixth RF electromagnetic signal corresponding to the fifth RF electromagnetic signal, transmit the fifth RF electromagnetic signal wirelessly to a second device, receive, in response to transmitting the fifth RF electromagnetic signal, a seventh RF electromagnetic signal wirelessly from the second device, and generate an eighth RF electromagnetic signal using the sixth and seventh RF electromagnetic signals; and a processor configured to determine a location of the interrogator relative to both the first and second devices using the fourth and eighth RF electromagnetic signals; Referring to Claim 12, the claimed limitations are not subject to obvious type double patenting with respect to the parent application and the prior art of record does not disclose nor suggest it be an obvious modification wherein generate a fifth RF electromagnetic signal using the second and third RF electromagnetic signals, generate a sixth RF electromagnetic signal using the second and fourth RF electromagnetic signals; and a processor configured to determine a location of the interrogator relative to both the first and second devices using the fifth and sixth RF electromagnetic signals; Referring to Claim 18, the claimed limitations are not subject to obvious type double patenting with respect to the parent application and the prior art of record does not disclose nor suggest it be an obvious modification wherein generating a fifth RF electromagnetic signal and a sixth RF electromagnetic signal corresponding to the fifth RF electromagnetic signal; transmitting the fifth RF electromagnetic signal wirelessly to the second device; receiving, in response to transmitting the fifth RF electromagnetic signal, a seventh RF electromagnetic signal wirelessly from the second device; generating an eighth RF electromagnetic signal using the sixth and seventh RF electromagnetic signals; and 8389445.1Application No.: 16/814,7996 Docket No.: H0908.70000US 15 First Preliminary Amendment determining the location of the interrogator relative to both the first and second devices using the fourth and eighth RF electromagnetic signals.
Claims 2-11, 13-17 and 19-21 are dependent on Claims 2, 12 and 18 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646